DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment was filed on 08/23/2022. Claims 1, 5, 7, 1-15, and 17-18 are amended. Currently, claims 1-20 are pending and are being examined
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the language “the present invention relates” in line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 12, 14, and 16-18 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by Neftel et al. (US 5827262) or, in the alternative, under 35 U.S.C. 103 as obvious over Ivosevic (US 20140261877)
Regarding claim 1, Neftel discloses a connector for connecting a medical injection device 12 comprising a barrel and a needle 34 extending from a distal tip of the barrel (fig. 1, syringe 12 comprises a barrel and a needle 34 at the distal end of the barrel) to a container 10 comprising a pierceable septum 22 (fig. 2, stopper 22 in vial or container 10 being pierced by needle 34), the connector comprising:
An inner deformable cover 36 extending along a cover axis (fig. 2, needle cap 36 along the same axis as needle 34), the inner deformable cover comprising a proximal connection part 38 configured to engage the distal tip of the barrel (fig. 1 , cap 36 with end 38 engages with injection tip of syringe, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”), and a distal portion 40 pierceable by the needle (fig. 2, bottom 40 of cap 36 pierced by needle 34), and
An outer rigid cover 14 enclosing the inner deformable cover 36 and comprising a distal adaptor 28 configured to engage the container 10 (fig. 1, sleeve 14 enclosing needle cap 36), the outer cover being configured such that a needle tip (of needle 34, figs. 1-2) extends into the distal adaptor 28 when the proximal connection part of the inner deformable cover 36 engages the distal tip of the barrel (fig. 2, tip of barrel engaging with cap 36, and tip of needle 34 extends into flange 28 in the compressed configuration), the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 with annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23), 
Wherein the inner deformable cover is compressible along the cover axis between (figs. 1-2, cap 36 compresses towards vial or container 10 along the axis of the needle):	
	A relaxed configuration wherein the distal portion 40 of the inner deformable cover covers the needle tip (fig. 1, bottom 40 of needle cap 36 covers tip of needle 34), and
	A compressed configuration wherein the distal portion 40 is pierced by the needle, the needle tip extending distally out of said distal portion 40 (fig. 2, bottom 40 of needle cap 36 pierced by tip of needle 34, needle 34 extending out of the bottom 40).
	Neftel appears to teach the outer rigid cover 14 being fixed to the inner deformable cover 36 (fig. 1, guide piece 14 fixed to cap 36 with annular groove 44 and cylindrical washer 42, see col. 5, lines 18-23), such that the inner deformable cover 36 and the outer rigid cover form a single assembly (fig. 1, Note: cap 36 and guide piece 14 are within the same assembly and thus form a single assembly with each other).
	However, if this is not clearly envisioned by the applicant, Ivosevic teaches a system for closed transfer of fluids (abstract) wherein an inner deformable cover 24 that forms a single assembly with the outer rigid cover 29 (fig. 2B, housing 29 and cannula seal 22 form a single assembly and are attached using needle hub 26, paragraph 0084).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector disclosed in Neftel such that the inner deformable cover and the outer rigid cover form a single assembly, as taught by Ivosevic, for the purpose of providing a suitable configuration that allows for convenient use, and since it has been held that forming in one piece an article which had formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
Regarding claim 2, Neftel discloses wherein the inner deformable cover 36 comprises at least one deformable portion configured to form a bulge extending radially when said inner deformable cover is in the compressed configuration (see annotated fig. 2 below)

    PNG
    media_image1.png
    345
    712
    media_image1.png
    Greyscale

Regarding claim 3, Neftel discloses wherein the at least one deformable portion comprises at least one bellow (see annotated fig. 2 directly above, bulge creates a bellow delimited by limiting portions).
Regarding claims 4 and 16, Neftel discloses wherein the outer rigid cover comprises an intermediate portion configured to accommodate the at least one deformable portion of the inner deformable cover in the relaxed configuration and in the compressed configuration (figs. 1-2, cap 36 within guide 14 in the relaxed and compressed configurations, also see annotated fig. 2 above)
Regarding claims 5 and 17, Neftel discloses wherein the distal adaptor comprises a stop wall which extends radially relative to the cover axis (see annotated fig. 1 below), and a skirt 28 which extends from the stop wall in a distal direction (fig. 1, flange 28 extending from stop wall), the skirt defining a housing configured to engage a collar 20 (fig. 1, col. 4, lines 58-67) of the container 10 in a position wherein the pierceable septum 22 of the container 10 faces the stop wall (fig. 1, stopper 22 of container 10 facing stop wall), the stop wall being configured to act as a physical stop for the septum that prevents further movement of the container in a proximal direction (fig. 1, stop wall preventing bottle 10 from moving in a proximal direction).

    PNG
    media_image2.png
    263
    786
    media_image2.png
    Greyscale

Regarding claim 6, Neftel discloses wherein the stop wall is provided with an 5opening forming a passage for the distal portion 40 of the inner deformable cover 36 (fig. 1, stop wall has opening to accommodate washer 42 of cap 36), said stop wall being located so that a portion of the needle 34 of a determined length protrudes distally from said stop wall (fig. 2, portion of needle 34 protrudes distally from stop wall in compressed configuration).
Regarding claims 7 and 18, Neftel discloses wherein in relaxed 10configuration, the distal portion 42 of the inner deformable cover 36 protrudes distally from the stop wall (see annotated fig. 1 below, washer 42 of cap 36 extending below the stop wall)

    PNG
    media_image3.png
    304
    725
    media_image3.png
    Greyscale

Regarding claim 12, Neftel discloses wherein the inner deformable cover comprises a first flange 42 (“cylindrical washer 42”, see col. 5, lines 18-23) that abuts against a groove 44 (“annular groove 44”, see col. 5, lines 26-30) of the outer rigid cover 14 for preventing any axial movement of the proximal connection part of the inner deformable cover with respect to the outer rigid cover (fig. 1, ends of washer 42 extending second end 40 interacting with annular groove 44, see col. 5, lines 18-26).
Regarding claim 14, Neftel, as modified by Ivosevic discloses an assembly (see Neftel, figs. 1-2) comprising: 
A medical injection device 12 comprising a barrel and a needle 34 extending from a distal tip of the barrel (see Neftel, fig. 1, syringe 12 comprises a barrel with inner volume 56, needle 34 extending from the tip of the syringe), and
a connector according to claim 1 (See Neftel and Ivosevic, see analysis of claim 1 above)
wherein the inner deformable cover engages the tip of the barrel (see Neftel, fig. 1, cap 36 with end 38 engaging with tip of injection end 32, see col. 5, lines 18-23, “cap 36 whose end 38 interacts in leaktight manner with the injection end 32 of the syringe”),
and wherein the needle tip extends into the distal adaptor (fig. 2, tip of needle 34 extending into flange 28 in the compressed configuration), said needle tip being accommodated in a proximal part of the distal portion 40 of the inner deformable cover (fig. 1, tip of needle 34 within area proximal the bottom 40 of cap 36 in the relaxed configuration).
Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic, and in further view of Yevmenenko (US 20160287475)
Regarding claims 8 and 19, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claims 5 and 6, respectively, but is silent to wherein the skirt is adapted to deflect radially outwardly when connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is adapted to deflect radially outwardly when connected to the container (fig. 1C, main body 36 with grip members 54 including angled wall 58, paragraph 0101, “vial grip members 54 are elastically deformable”, therefore the skirt is adapted to deflect outwardly when connected to the container along with angled walls 58 leading the direction of deflection.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel such that it is adapted to deflect radially outwardly when connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable means of improving accommodating the container operatively associated with the skirt, thereby securing the vial in place (see Yevmenenko, paragraph 0101)
Regarding claims 9 and 20, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claims 5 and 6 respectively, but fails to teach wherein the skirt is provided with a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container.
However, Yevmenenko teaches a vial adaptor (abstract) wherein the skirt 36 is provided with a plurality of flexible tabs 54 separated from each other by recesses (fig. 1B, vial grip member 54 on body portion 36), the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container (paragraph 101, “vial grip members 54 are elastically deformable”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel by providing a plurality of flexible tabs separated from each other by recesses, the flexible tabs being configured to deflect radially outwardly when the skirt is connected to the container, as taught by Yevmenenko, for the purpose of providing a suitable enhanced grip to attach the device securely to a vial during use (see Yevmenenko, paragraph 0101, “Vial grip members 54 are attachable to a first vial 80 to secure vial access device 12 to the first vial 80”)
Regarding claim 10, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claim 5, but is silent to wherein an inner surface of the skirt is provided with a plurality of ribs configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt.
However, Yevmenenko teaches a vial adaptor (abstract) wherein an inner surface of the skirt is provided with a plurality of ribs 56 configured to contact the collar of the container 80 for maintaining the container 80 in a fixed position relative to the skirt (fig. 22B, hook protrusions 56 engage with the collar of bottle 80 via corresponding flange 87, see paragraph 0101)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel by adding a plurality of ribs on an inner surface of the skirt configured to contact the collar of the container for maintaining the container in a fixed position relative to the skirt, as taught by Yevmenenko, for the purpose of providing a suitable enhanced means of securely engaging with a flange of the container during use (see Yevmenenko, paragraph 0101), thereby ensuring that the bottle remains inside of the adaptor while the user works with the syringe-connector-vial assembly.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic, and in further view of Fowles (US 20030199846 A1).
Regarding claim 11, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claim 5, but fails to teach a sealing cap arranged at the distal end of the skirt.
However, Fowles teaches a vial adaptor (fig. 12, cup assembly 130, see paragraph 0108) comprising a sealing cap arranged at the distal end of the skirt (fig. 12, seal 190, paragraph 0106) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skirt disclosed in Neftel to comprise a sealing cap at the distal end of the skirt, as taught by Fowles, for the purpose of providing a suitable means of sealing the assembly before use (paragraph 0106, “mount the seal 190 therefore hermitically sealing the connector 100”), thereby preventing contamination before use.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic, and in further view of Cimir (EP 2893916)
Regarding claim 13, Neftel, as modified by Ivosevic, discloses substantially the device discloses in claim 1, but is silent to wherein the at least one deformable portion of the inner cover is made of elastomer material.
However, Cimir teaches a fluid transfer device (abstract) wherein a deformable portion of an inner cover 11 is made of an elastomer material (fig.1, spring member 11 covering piercing member 3, see paragraph 0017)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable portion of the inner cover to be made of an elastomer material, as taught by Cimir, for the purpose of providing a suitable material that can deform to allow the needle to pierce the stopper, and return to its original state in the relaxed configuration.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Neftel in view of Ivosevic, and in further view of Shluzas (US 20160279333).
Regarding claim 15, Neftel, as modified by Ivosevic, discloses substantially the device disclosed in claim 14, but is silent to wherein the needle of the medical injection device is staked in the distal tip of the barrel
However, Shluzas teaches a safety syringe (abstract) wherein the needle of the medical injection device is staked in the distal tip of the barrel (paragraph 0073, “various safe injection system configurations are illustrated for needle/syringe body interface configurations which may be termed “staked needle” configurations due to the fact that in each such configuration, a portion of the needle is supported by, or “staked” within, the conventional distal taper construct (144) (i.e., such as a Luer taper) of the syringe body (34).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injection device disclosed in Neftel such that the needle in the medical injection device is staked in the distal tip of the barrel, as taught by Shluzas, for the purpose of providing a suitable configuration that would enhance of releasing the intercoupling between the barrel and the needle for retraction, safe storage, and re-use prevention (see Shluzas, paragraph 0073).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection relies on a new reference than applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785